                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                                    8:14CR283

          vs.
                                                                         ORDER
ROSS RIVERA,

                        Defendant.


       Defendant Ross Rivera appeared by summons before the court on November 20, 2018, on
a Petition for Warrant or Summons for Offender Under Supervision [135]. Defendant was
represented by Assistant Federal Public Defender, Michael F. Maloney, and the United States was
represented by Assistant U.S. Attorney, Kimberly C. Bunjer. Defendant was not in custody, and
therefore not entitled to a preliminary examination. Defendant was released on the current terms
and conditions of supervision.
     The undersigned magistrate judge does find that the petition alleges probable cause and that
Defendant should be held to answer for a final dispositional hearing before Senior Judge Bataillon.


     IT IS ORDERED:
     1.         A final dispositional hearing will be held before Senior Judge Bataillon in
Courtroom No. 3, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha,
Nebraska, on January 2, 2019, at 2:00 p.m. Defendant must be present in person.
     2.         Defendant is released on the current terms and conditions of supervision.


       Dated this 20th day of November, 2018.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
